    Case: 1:14-cv-02331 Document #: 34 Filed: 04/17/20 Page 1 of 13 PageID #:661




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

ARNOLD JOYNER (#N31385),                               )
                                                       )
                 Petitioner,                           )
                                                       )            No. 14-cv-02331
        v.                                             )
                                                       )            Judge Andrea R. Wood
MICHAEL MAGANA,                                        )
                                                       )
                 Respondent.                           )

                            MEMORANDUM OPINION AND ORDER

        Petitioner Arnold Joyner, a prisoner currently incarcerated at Dixon Correctional Center,

has brought this pro se habeas corpus action pursuant to 28 U.S.C. § 2254 challenging his

convictions from the Circuit Court of Cook County for aggravated robbery, attempted escape,

and escape. Joyner raises two arguments in his petition: first, he claims that he did not receive a

prompt probable cause hearing following his warrantless arrest in violation of Gerstein v. Pugh,

420 U.S. 103 (1975); and second, he contends that he was brought before eyewitnesses for

identification following his arrest without the presence of counsel. As explained below, the Court

denies the petition on its merits and declines to issue a certificate of appealability.

                                            BACKGROUND

        State court factual findings are afforded a presumption of correctness, and the petitioner

has the burden of rebutting that presumption by clear and convincing evidence. 28 U.S.C.

§ 2254(e)(1); Coleman v. Hardy, 690 F.3d 811, 815 (7th Cir. 2012). Joyner has not done so here.

This Court accordingly draws the following factual history from the state court record. (Dkt. No.

14.)1


1
 The exhibit listing for the state court materials submitted by Respondent Michael Magana in support of
his response states that Exhibit A is Illinois v. Joyner, No. 1-12-2932 (Ill. App. Ct. Sept. 13, 2013). (Dkt.
    Case: 1:14-cv-02331 Document #: 34 Filed: 04/17/20 Page 2 of 13 PageID #:662




        On May 23, 2006, Joyner entered a negotiated guilty plea covering four separate criminal

cases. (Dkt. No. 14-2 at 38.) Joyner agreed to the factual basis for each crime during the guilty

plea hearing.

        First, in Illinois v. Joyner, No. 04 CR 26513 (Circuit Court of Cook County), the first of

two aggravated robbery cases, the evidence showed that on October 17, 2004, Joyner entered a

juice bar in downtown Chicago shortly before 11:00 a.m. (Dkt. No. 14-4 at 26.) He told the

workers there that he was armed with a gun and demanded the money from the cash register.

(Id.) He fled with $354 dollars. (Id.) A police officer arrested Joyner while he was fleeing the

scene in a taxi. (Id.) The money was recovered, and Joyner was taken back to the crime scene

were two employees identified him as the offender. (Id. at 26–27.)

        Next, in Illinois v. Joyner, No. 04 CR 26514 (Circuit Court of Cook County), Joyner’s

second aggravated robbery case, Joyner entered into a Subway sandwich shop in downtown

Chicago at approximately 5:20 p.m. on October 11, 2002—six days before the juice bar robbery.

(Dkt. No. 14-4 at 27.) He told the worker he was armed with a gun, and the worker gave him

$485 from the cash register. (Id.) The worker called the police after Joyner fled, but he was not

immediately apprehended. (Id.) After Joyner was arrested for the juice bar robbery, the Subway

worker identified Joyner as his assailant. (Id.)

        Third, in Illinois v. Joyner, No. 06 CR 2225 (Circuit Court of Cook County), the

attempted escape case, Joyner was in the custody of the Cook County Sheriff awaiting trial. (Dkt.

No. 14-4 at 28.) He was with a group of inmates in a holding area. (Id.) The deputy sheriff



No. 14 at 1.) However, the submitted exhibit actually consists of an opinion from Illinois v. Gater, No.
2014 IL App (1st) 101982-U (Ill. App. Ct. June 30, 2014), an unrelated case. Fortunately, the Joyner case
referenced by Respondent’s Exhibit A is available in the state court materials. (Dkt. No. 14-2 at 38.)
                                                    2
    Case: 1:14-cv-02331 Document #: 34 Filed: 04/17/20 Page 3 of 13 PageID #:663




overseeing the inmate group was processing paperwork for transport of other detainees. (Id.)

While this was occurring, Joyner walked away from the area into an empty cell and then to a

different part of the lockup without authorization. (Id.)

        Finally, in Illinois v. Joyner, No. 06 C 7094 (Circuit Court of Cook County), the escape

case, Joyner was in the custody of the Cook County Sheriff awaiting trial. (Dkt. No. 14-4 at 28.)

He was at the Cook County criminal courts building at 2600 South California in Chicago for a

court hearing. (Id.) Joyner left the holding area and went to the snack shop on the first floor. (Id.)

He was wearing his Cook County Jail Department of Corrections uniform while in the snack

shop. (Id.) A sheriff’s deputy in the courthouse observed Joyner and arrested him. (Id.)

        Following his guilty pleas, Joyner was sentenced to a total of 42 years of imprisonment.

(Dkt. No. 14-2 at 38–39.) He subsequently filed a motion to reduce his sentence, which was

denied on June 29, 2006. (Dkt. No. 14-3 at 77–83.) He did not bring a direct appeal. On June 26,

2007, Joyner brought a combined pro se postconviction petition and motion for judgment from

relief.2 (Dkt. No.14-3 at 150.) The trial court denied the motion on July 6, 2007. (Dkt. No. 14-3

at 159.) Joyner did not appeal that denial either.

        Then, on June 29, 2011, Joyner filed a petition for relief from judgment arguing that he

was denied a prompt probable cause hearing after his arrest and that his trial attorney was

ineffective for failing to raise the issue. (Dkt. No. 14-2 at 39.) Three months prior to filing the

petition for relief from judgment, Joyner received a $2,844.30 check through the class action

settlement in Dunn v. City of Chicago, No. 04 C 6804 (N.D. Ill.). (Dkt. No. 14-2 at 7.) Joyner


2
  There is no proof of service, so the Court cannot apply the prison mailbox rule for the filing. Regardless,
the issue is not outcome determinative so the Court will use June 26, 2007—the date it was filed-stamped
by the state court.

                                                     3
    Case: 1:14-cv-02331 Document #: 34 Filed: 04/17/20 Page 4 of 13 PageID #:664




qualified for the Dunn class because he was arrested by the Chicago Police Department on

suspicion of a felony without an arrest warrant and detained in excess of 18 hours without a

judicial probable cause hearing sometime during the period from March 15, 1999 to February 10,

2008. Dunn v. City of Chicago, 231 F.R.D. 367, 370 (N.D. Ill. 2005); (Dkt. No. 14-2 at 4.)

       On February 14, 2012, while the motion for relief from judgment was pending before the

state court, Joyner filed a motion for a writ of habeas corpus in the state court. (Dkt. No. 14-2 at

39.) The trial court denied both the motion for relief from judgment and the motion for a writ of

habeas corpus. (Dkt. No. 14-2 at 39.) Joyner appealed, but the denial of both motions was

affirmed following the filing of a motion under Pennsylvania v. Finley, 481 U.S. 551 (1987), by

his appointed appellate counsel stating that there were no nonfrivolous grounds for appeal. (Dkt.

No. 14-2 at 40.) Joyner’s petition for leave to appeal was denied by the Supreme Court of

Illinois, ending his state court proceedings. Illinois v. Joyner, No. 117057, 3 N.E.3d 799 (Ill. Jan.

29, 2014) (Table).

       Joyner subsequently filed the present habeas corpus petition on March 19, 2014. (Dkt.

No. 1 at 9.) The Court issued a show cause order explaining that the petition appeared to be

untimely under the one-year statute of limitations, 28 U.S.C. § 2244(d). (Dkt. No. 5 at 1.) Joyner

responded to the order by arguing that the limitations period should be tolled due to his mental

illness. (Dkt. No. 11 at 1.) In light of Joyner’s allegations, the Court concluded that it could not

resolve the statute of limitations issue at the outset of the case, discharged the show cause order,

and ordered the parties to brief the habeas corpus petition. Id. The matter is now fully briefed for

resolution by the Court.




                                                  4
    Case: 1:14-cv-02331 Document #: 34 Filed: 04/17/20 Page 5 of 13 PageID #:665




                                          DISCUSSION

       Joyner alleges in the instant habeas corpus petition both that he did not receive a prompt

probable cause hearing following his warrantless arrest in violation of Gerstein v. Pugh, 420 U.S.

103 (1975), and that he was improperly presented to eyewitnesses for identification without the

presence of counsel. The Respondent counters that both claims are meritless and untimely, and

further that the counsel claim is also procedurally defaulted. As an initial matter, the Court

agrees with the Respondent that it is best to first address the merits arguments before the statute

of limitations issue, as the statute of limitations is significantly more complex. See Estremera v.

United States, 724 F.3d 773, 775 (7th Cir. 2013) (instructing that a district court has discretion to

resolve the merits issues first when they are “easy” and the statute of limitations questions are

“hard” because there is no required priority in resolving issues that do not implicate the Court’s

subject-matter jurisdiction). And so that is the manner in which the Court will proceed.

       I.      Merits of Joyner’s Claims

               A.      Claim One

       Joyner contends that he was arrested without a warrant on October 17, 2004, following

the juice bar robbery. (Dkt. No. 1 at 5.) He became ill at the police station and was hospitalized

until he was discharged four days later on October 21. (Id.) He was then transferred to the Cook

County Jail, where he claims he remained detained without being presented before a judge for 23

days. (Id. at 5–6.) Joyner argues that this delay violated his Fourth Amendment right to a prompt

probable cause determination by a judicial officer under Gerstein v. Pugh, 420 U.S. 103 (1975).

       Joyner’s claim is meritless for three distinct reasons. First, the claim is barred under Stone

v. Powell, 428 U.S. 465 (1976). The Court cannot consider the merits of a Fourth Amendment


                                                  5
    Case: 1:14-cv-02331 Document #: 34 Filed: 04/17/20 Page 6 of 13 PageID #:666




claim in a habeas corpus proceeding when the state court provided a full and fair hearing on the

issue. Stone, 428 U.S. at 494; Monroe v. Davis, 712 F.3d 1106, 1112–13 (7th Cir. 2013). Here,

Joyner received a full and fair hearing of the issue as it was adjudicated by the state courts in his

petition for relief from judgment proceedings. Stone thus bars his claim. Second, Gerstein itself

prohibits this claim. “[A]lthough a suspect who is presently detained may challenge the probable

cause for that confinement, a conviction will not be vacated on the ground that the defendant was

detained pending trial without a determination of probable cause.” Gerstein, 420 U.S. at 119

(citations omitted); Evans v. Poskon, 603 F.3d 362, 364 (7th Cir. 2010) (“[A]n arrest without

probable cause violates the Fourth Amendment but does not imply the invalidity of a conviction,

because courts do not ‘suppress the body’ of the accused.”). While the alleged lack of a timely

probable cause hearing may support a claim for damages, it is insufficient grounds to vacate a

conviction. Finally, Joyner relies upon the Dunn settlement for support that he is entitled to

relief. But the parties agreed in Dunn, that “the Settlement Agreement shall not be deemed to be

an admission of liability, or of unconstitutional or illegal conduct . . . .” Dunn, No. 04 C 6804,

Dkt. No. 356 at 4. That Joyner received a cash payment as part of the Dunn class settlement is of

no moment as there was no liability determination in that case.

       For all of these reasons, Claim One must be denied.

               B.      Claim Two

       Following his arrest on October 17, 2004 for the juice bar robbery, Joyner was identified

by employees from the juice bar as well as by the Subway worker from the robbery that occurred

six days earlier. Joyner argues that he was denied the presence of counsel when compelled to

participate in the identification procedures following his arrest. This claim, however, is


                                                  6
    Case: 1:14-cv-02331 Document #: 34 Filed: 04/17/20 Page 7 of 13 PageID #:667




procedurally defaulted. Joyner was required to exhaust his claim through all levels of state court

review before bringing the claim in a federal habeas corpus petition. Reynolds v. Hepp, 902 F.3d

699, 705 (7th Cir. 2018). Yet he did not raise the claim in the state courts as required, thus

resulting in the procedural default.

       Joyner cannot excuse his default based on either cause and prejudice or a fundamental

miscarriage of justice. Examples of cause are: (1) interference by officials making compliance

impractical; (2) the factual or legal basis was not reasonably available to counsel; or, (3)

ineffective assistance of counsel. Guest v. McCann, 474 F.3d 926, 930 (7th Cir. 2007). The

record does not suggest any possible grounds to demonstrate cause and prejudice. Joyner also

fails to satisfy the fundamental miscarriage of justice exception. To satisfy this exception, Joyner

has the burden of demonstrating actual innocence through new, reliable evidence. McQuiggins v.

Perkins, 133 S. Ct. 1924, 1928 (2013). Yet here, Joyner presents no new evidence and the

evidence of his guilt is overwhelming: he was arrested fleeing the scene of one robbery,

eyewitnesses identified him as the offender in both robberies, and he was captured and returned

to custody during his attempted escape and escape cases. Joyner admitted the facts of his crimes

during his guilty plea and makes no showing here of actual innocence. In short, the claim is

procedurally defaulted and Joyner cannot excuse his default.

       The claim is also meritless. The Sixth Amendment right to counsel attaches when the

government instigates “‘adversary judicial criminal proceedings—whether by way of formal

charge, preliminary hearing, indictment, information, or arraignment.’” Thompkins v. Pfister,

698 F.3d 976, 984 (7th Cir. 2012) (quoting Kirby v. Illinois, 406 U.S. 682, 689 (1972)). “[A]

criminal defendant’s initial appearance before a judicial officer, where he learns the charge


                                                  7
    Case: 1:14-cv-02331 Document #: 34 Filed: 04/17/20 Page 8 of 13 PageID #:668




against him and his liberty is subject to restriction, marks the start of adversary judicial

proceedings that trigger attachment of the Sixth Amendment right to counsel.” Rothgery v.

Gillespie County, Tex., 554 U.S. 191, 213 (2008). Joyner, however, complains about

eyewitnesses identifying him immediately following his arrest prior to any presentment before a

judge. There was no Sixth Amendment violation, as his right to counsel had not yet attached at

the time of the identifications.

       II.     Statute of Limitations

       In addition to being meritless, Joyner’s habeas corpus petition is also untimely under the

one-year statute of limitations. See 28 U.S.C. § 2244(d). The relevant limitations period begins

upon: (A) the completion of direct appeal or expiration of the time period for pursuing review;

(B) the date a state created unconstitutional impediment that previously prevented the filing of

the petition is removed; (C) the date a newly retroactive constitutional right is recognized by the

Supreme Court; or, (D) the date a factual predicate of the claim could have been discovered

through the exercise of due diligence. 28 U.S.C. § 2244(d)(1)(A)-(D). The one-year limitations

period is tolled while a properly filed application for state postconviction or other collateral

proceeding is pending in the state court. 28 U.S.C. § 2244(d)(2).

       The petition in this case is governed by § 2244(d)(1)(A), and more specifically, the date

when Joyner’s period for further direct review expired. Sections (B) and (C) are clearly

inapplicable and need not be discussed further. As to Section (D), the factual predicate of

Joyner’s claims were available to Joyner before the completion of his direct appeal. Joyner

points out that he did not learn about the Dunn settlement until multiple years after the

completion of his direct appeal. However, actual knowledge and understanding of a claim is


                                                  8
    Case: 1:14-cv-02331 Document #: 34 Filed: 04/17/20 Page 9 of 13 PageID #:669




irrelevant—the controlling date is when he could have discovered the factual predicate through

due diligence. Owens v. Boyd, 235 F.3d 356, 359 (7th Cir. 2000). Joyner was aware of the facts

supporting his claims when they occurred—he knew that he had been held for multiple days

following his arrest without being presented to a judge and that he was presented for

identification to eyewitnesses without the presence of an attorney. These events all occurred

prior to the expiration of his direct appeal period. Section § 2244(d)(1)(A) thus controls the

statute of limitations calculation and the relevant date is the date when his conviction became

final by direct review

       The last event in Joyner’s direct appeal proceedings was the denial of his motion for

reduction of sentence by the state trial court on June 29, 2006. (Dkt. No. 14-3 at 83.) Joyner had

30 days to bring his appeal. See Ill. S. Ct. Rule 604(d). He took no action. Thus, his direct appeal

period ended for purposes of 28 U.S.C. § 2244(d)(1)(A) on July 29, 2006. Gonzalez v. Thaler,

565 U.S. 134, 150 (2012). Joyner had one year from July 29, 2006 to file his federal habeas

corpus petition. But then, Joyner filed his joint post-conviction and relief from judgment motion

on June 26, 2007, thereby tolling the limitations period from that date under 28 U.S.C.

§ 2244(d)(2). (Dkt. No. 14-3 at 150.) Thus, 332 days counted against the statute of limitations

between the completion of Joyner’s direct appeal and the beginning of the tolling period. The

trial court denied the motion on July 6, 2007. (Dkt. No. 14-3 at 159.).

       Joyner did not appeal the denial. It is an open question in the Seventh Circuit whether the

time period for bringing an appeal following the denial of a collateral proceeding tolls the statute

of limitations. See Adamczyk v. Sullivan, No. 18 C 1858, 2019 WL 6903385, at *2 (N.D. Ill. Apr.

9, 2019). Assuming the time period for bringing an appeal continues the tolling, the tolling


                                                 9
   Case: 1:14-cv-02331 Document #: 34 Filed: 04/17/20 Page 10 of 13 PageID #:670




period ended on August 5, 2007. As 332 days already counted against the statute of limitations

period, the limitations period for Joyner expired on September 7, 2007. As a result, Joyner’s

present habeas corpus petition, filed almost seven years later in March 2014, is untimely.

Moreover, the later-filed proceedings in the state court (i.e., the 2011 motion for relief from

judgment and the 2012 state habeas corpus petition) have no effect on the statute of limitations

calculation. The federal limitations period expired in 2007, meaning that any action taken in state

court in 2011 or 2012 is irrelevant. Dolis v. Chambers, 454 F.3d 721, 723 (7th Cir. 2006).

       Joyner responds that the statute of limitations should be equitably tolled because he

suffers from a mental illness. To justify tolling the statute of limitations, Joyner has the burden of

demonstrating that: (1) he diligently pursued his rights; and, (2) some extraordinary circumstance

stood in his way preventing a timely filing. Holland v. Florida, 560 U.S. 631, 649 (2010);

Mayberry v. Dittmann, 904 F.3d 525, 529-30 (7th Cir. 2018). “[M]ental illness may toll a statute

of limitations[] ‘only if the illness in fact prevents the sufferer from managing his affairs and

thus from understanding his legal rights and acting upon them.’” Mayberry, 904 F.3d at 530

(quoting Obriecht v. Foster, 727 F.3d 744, 750–51 (7th Cir. 2013); Miller v. Runyon, 77 F.3d

189, 191 (7th Cir. 1996)).

       The record is inconclusive as to whether Joyner suffers from a mental illness. In 2005,

Joyner was examined at the outset of his criminal case by a staff psychiatrist for the Circuit

Court of Cook County’s Forensic Clinical Services. The psychiatrist concluded that Joyner was

“attempt[ing]to malinger mental illness.” (Dkt. No. 14-3 at 34.) Subsequent examinations during

Joyner’s incarceration in the Illinois Department of Corrections (“IDOC”) concluded that he had

no mental illness, and that his only notable issue was addiction to illegal drugs. (Dkt. No. 10 at


                                                 10
   Case: 1:14-cv-02331 Document #: 34 Filed: 04/17/20 Page 11 of 13 PageID #:671




10.) IDOC reports observe that Joyner was “alert and oriented,” with “[n]o delusions,

hallucinations or formal thought disorder;” his “thought processes were organized and goal

directed;” “[h]is memory for immediate, recent and remote events appeared unimpaired;” and

“[h]is speech was clear and coherent.” (Id.) The reports also state that Joyner was attempting to

publish a book he had written. (Id. at 21, 23, 24.) Nonetheless, some material in the record

suggests that Joyner does have a mental illness. Joyner was prescribed a number of psychotropic

medications while at the Cook County Jail, but the pretrial psychiatrist also noted that “it is not

clear that he requires these in order to maintain his fitness for trial.” (Dkt. No. 14-3 at 64.) There

are also health evaluations from the IDOC diagnosing Joyner with either paranoid schizophrenia

or schizoaffective disorder. (Dkt. No. 10 at 6–9.)

        The Court need not resolve the question of whether Joyner suffers from schizophrenia or

a similar disorder, or is a malingerer, as he cannot meet the required standard for equitable

tolling. There is no evidence suggesting that any alleged mental illness impacted Joyner’s ability

to manage his affairs such that he could not assert his legal rights. Mayberry, 904 F.3d at 530.

Notably, Joyner litigated matters pro se in the state courts in both 2007 and 2011. (Dkt. No. 14-2

at 39; Dkt. No. 14-3 at 150.) He also successfully submitted the class action claim form to

receive his settlement payment in the Dunn case and attempted to find publishers for a book he

wrote while incarcerated. These actions indicate that Joyner was not suffering from a mental

illness that prevented him from managing his affairs such that he could not understand his legal

rights and take action upon them. Mayberry, 904 F.3d at 530. The Court thus finds that Joyner is

not entitled to equitable tolling.




                                                  11
   Case: 1:14-cv-02331 Document #: 34 Filed: 04/17/20 Page 12 of 13 PageID #:672




       III.    Certificate of Appealability and Notice of Appeal Rights

       As explained above, Joyner’s habeas corpus petition fails on the merits in addition to

being barred by the statute of limitations. The case is therefore denied. The Court further

declines to issue a certificate of appealability, as Joyner has not made a substantial showing of

the denial of a constitutional right or that reasonable jurists would debate this Court’s resolution

of his claims. Arredondo v. Huibregtse, 542 F.3d 1155, 1165 (7th Cir. 2008) (citing 28 U.S.C.

§ 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Barefoot v. Estelle, 463 U.S. 880,

893 & n.4 (1983)).

       Joyner is advised that this is a final decision ending his case in this Court. If he wishes to

appeal, Joyner must file a notice of appeal with this Court within 30 days of the entry of

judgment. See Fed. R. App. P. 4(a)(1). Joyner need not bring a motion to reconsider this Court’s

ruling to preserve his appellate rights. However, if he wishes the Court to reconsider its

judgment, he may file a motion under Federal Rule of Civil Procedure 59(e) or 60(b). Any Rule

59(e) motion must be filed within 28 days of the entry of judgment. See Fed. R. Civ. P. 59(e).

The time to file a motion pursuant to Rule 59(e) cannot be extended. See Fed. R. Civ. P. 6(b)(2).

A timely Rule 59(e) motion suspends the deadline for filing an appeal until the Rule 59(e)

motion is ruled upon. See Fed. R. App. P. 4(a)(4)(A)(iv). Any Rule 60(b) motion must be filed

within a reasonable time and, if seeking relief under Rule 60(b)(1), (2), or (3), must be filed no

more than one year after entry of judgment. See Fed. R. Civ. P. 60(c)(1). The time to file a Rule

60(b) motion cannot be extended. See Fed. R. Civ. P. 6(b)(2). A Rule 60(b) motion suspends the

deadline for filing an appeal until the Rule 60(b) motion is ruled upon only if the motion is filed

within 28 days of the entry of judgment. See Fed. R. App. P. 4(a)(4)(A)(vi).


                                                 12
   Case: 1:14-cv-02331 Document #: 34 Filed: 04/17/20 Page 13 of 13 PageID #:673




                                         CONCLUSION

       For the reasons discussed above, Joyner’s habeas corpus petition (Dkt. No. 7.) is denied

on the merits. Joyner’s motion for status report (Dkt. No. 27) is granted. Joyner is advised that

this Memorandum Opinion and Order brings the case up to date. Joyner’s recently filed motions

to be released on bond pending resolution of this matter (Dkt. Nos. 29, 32) and any other pending

motions are denied as moot.

                                                      ENTERED:



Dated: April 17, 2020                                 ____________________________________
                                                      Andrea R. Wood
                                                      United States District Judge




                                                13
